

116 HCON 44 IH: Directing the Joint Committee on the Library to revise the statue commemorating women’s suffrage which is located in the rotunda of the United States Capitol, commonly known as the “Portrait Monument”, by placing on the statue an inscription which is based on the original inscription which was on the statue when the statue was delivered to the United States Capitol in 1921, and for other purposes.
U.S. House of Representatives
2019-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 44IN THE HOUSE OF REPRESENTATIVESMay 24, 2019Mrs. Carolyn B. Maloney of New York submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONDirecting the Joint Committee on the Library to revise the statue commemorating women’s suffrage
			 which is located in the rotunda of the United States Capitol, commonly
			 known as the Portrait Monument, by placing on the statue an inscription which is based on the original inscription which was on
			 the statue when the statue was delivered to the United States Capitol in
			 1921, and for other purposes.
	
 Whereas, on August 18, 1920, the 19th amendment to the Constitution was ratified, giving women in the United States the right to vote;
 Whereas in recognition of this historic achievement, on February 10, 1921, the National Woman's Party presented to Congress a monument, commonly known as the Portrait Monument, in honor of the pioneers of the suffrage movement that won women the right to vote;
 Whereas the monument was accepted on behalf of Congress by the Joint Committee on the Library; Whereas, on February 15, 1921, the 101st anniversary of the birth of Susan B. Anthony, an unveiling ceremony was held in the rotunda of the Capitol;
 Whereas sculpted by Adelaide Johnson and originally referred to as the Memorial to the Pioneers of the Woman’s Suffrage Movement, the monument includes busts of Elizabeth Cady Stanton, Susan B. Anthony, and Lucretia Mott, as well as an uncarved marble block as a reminder that the work of women gaining equality was not completed with the passage of the 19th amendment;
 Whereas the original monument also included an inscription that read:  Lucretia Mott, Elizabeth Cady Stanton, Susan B. Anthony, the three great destiny characters of the world whose spiritual import and historical significance transcend that of all others of any country or age.
 Lucretia Mott and Elizabeth Cady Stanton in the call of that first woman’s rights convention of 1848 initiated and Susan B. Anthony marshalling the latent forces through three generations down more than a half century of time guided the only fundamental universal uprising on our planet. The woman’s revolution.
 Principle not policy; justice, not favor; men, their rights and nothing more; women, their rights and nothing less, was the clarion call to the most astounding upheaval of all time. A call which waked the world, signaled and inaugurated a revolution without tradition or precedent, and proclaimed the first incontrovertible concept of human freedom—that of individual liberty—personal responsibility, including women.
 Woman, first denied a soul, then called mindless, now arisen declared herself an entity to be reckoned.
 This mightiest of revolutions encircling the globe accomplishing without bloodshed the overthrow of entrenched dogma and hoary bigotries reached to the farthermost roots of being. Here indeed was the first, the only impeachable demand for right as might ever made.
 Spiritually the woman movement is the all-enfolding one. It represents the emancipation of womanhood. The release of the feminine principle in humanity. The moral integration of human evolution come to rescue torn and struggling humanity from its savage self.
 Historically these three stand unique and peerless. ; Whereas shortly after it was unveiled in the Capitol in 1921, Congress moved the monument to the Capitol Crypt, which was not open to the public at the time, and ordered that the inscription be removed from the monument;
 Whereas at the time of the unveiling, the inscription was considered blasphemous; Whereas the monument remained in the Capitol Crypt until Congress passed H. Con. Res. 216 on September 27, 1996, directing the Architect of the Capitol to relocate the monument to the Rotunda of the Capitol;
 Whereas, since May 14, 1997, the Portrait Monument has been on display in the rotunda of the Capitol; and
 Whereas the original Portrait Monument inscription was never restored or replaced: Now, therefore, be it
	
		1.Restoration of original inscription on Portrait Monument
 (a)RestorationNot later than one year after the date of the adoption of this resolution, the Joint Committee on the Library shall revise the statue commemorating women’s suffrage located in the rotunda of the United States Capitol (commonly known as the Portrait Monument) by placing on the statue an inscription which is based on the original inscription that was on the statue when the statue was delivered to the United States Capitol on February 10, 1921.
 (b)Use of rotunda of United States Capitol for unveiling ceremonyThe rotunda of the United States Capitol is authorized to be used on a date mutually agreed to by the Speaker of the House of Representatives and the Majority Leader of the Senate for a ceremony to unveil the Portrait Monument as revised by the Joint Committee on the Library under subsection (a). The Architect of the Capitol and the Capitol Police Board shall take such action as may be necessary with respect to physical preparations and security for the ceremony.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 